DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is sent in response to Applicant’s communication received on 03/18/2020 for application number 16/823115. The Office herby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 06/01/2020, 02/09/2021, 11/23/2021 is in accordance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saadat et al., [US Pub. No.: 2011/0190772 A1].
Re. Claim 1, Saadat discloses:
A device for surgical removal of a spinal stenosis [device for modifying or removing tissue | Fig. 2, 0093], comprising: a membrane having a size that can be inserted into an epidural space from a non-treatment level along a spine of a patient between duramater and ligamentum flavum [tissue modification device 102 may be advanced to a position in the spine such that tissue modifying member 110 faces target tissue to be modified, such as buckled, thickened or otherwise impinging ligamentum flavum tissue as shown in FIG. 2|0095]; 
a tissue removal device having a distal end to be inserted into the patient from a contralateral oblique angle relative to the spine such that the distal end is directed to a position to remove the spinal stenosis [tissue modifying or removing device for in insewrstion to an epidural space of the spine |Fig.2 el 100]; 
and a visualization device to image a field of view including a position of the membrane, the spinal stenosis and the tissue removal device [An endoscope visualization device may have lenses and/or fiber optics, for example, for delivering light (or other energy) to illuminate the tissue and capturing images.|Fig. 15a -B,0154].

Re. Claim 2, Saadat discloses:
an imaging device to image a body region to be treated with the tissue removal device [An endoscope visualization device may have lenses and/or fiber optics, for example, for delivering light (or other energy) to illuminate the tissue and capturing images.|Fig. 15a -B,0154].

Re. Claim 3, Saadat discloses: 
wherein the tissue removal device comprises at least one of a mechanical, laser, an ultrasonic tool, or an Archimedes decompressing screw [collected tissue and debris may then be removed from the patient during or after a tissue modification procedure… tissue modification devices 202 may include tissue modifying members such as a rongeur, a curette, a scalpel, a scissors, a forceps, a probe, a rasp, a file, an abrasive element, one or more small planes, a rotary powered mechanical shaver, a reciprocating powered mechanical shaver, a powered mechanical burr, a laser, an ultrasound crystal a cryogenic probe, a pressurized water jet, a drug dispensing element, a needle, a needle electrode, or some combination thereof in some embodiments, for example, it may be advantageous to have one or more tissue modifying members that stabilize target tissue, such as by grasping the tissue or using tissue restraints such as barbs, hooks, compressive members or the like.  0106, 0116].

Re. Claim 4, Saadat discloses:
a camera and a guide light source that illuminates a region of tissue such that a user can identify a region of tissue for ablation [An endoscope visualization device may have lenses and/or fiber optics, for example, for delivering light (or other energy) to illuminate the tissue and capturing images | 0154].

Re. Claim 5, Saadat discloses:
wherein the membrane comprises a metal [a flexible metal curved and cannulated thin, blunt probe may be placed directly through the open incision into the epidural space of the spine | 0100,0133].

Re. Claim 7, Saadat discloses:
wherein the membrane comprises a polymer [blades may be fabricated from metals, polymers, ceramics, composites or any other suitable material or combination of materials |0201, 0207].

Re. Claim 8, Saadat discloses:
wherein the membrane comprises a composite structure including a polymer [blades may be fabricated from metals, polymers, ceramics, composites or any other suitable material or combination of materials |0201, 0207].

Re. Claim 9, Saadat discloses:
wherein the membrane is configured for placement adjacent a thecal sac in a spinal region of a patient [device 300 is adjacent to a spinal region |Fig. 7a].

Re. Claim 10, Saadat discloses:
wherein the membrane has a material and thickness to prevent delivery to the duramater of at least some energy delivered to other tissues [energy may be transmitted to one or more tissue anchoring members/needles 1374 to cool, heat or otherwise transmit energy to the tissue. Such cooling or heating, for example, may further change |0183].

Re. Claim 11, Saadat discloses:
wherein the tissue removal device further comprises an imaging device positioned within a tubular body having a working channel through which the tissue removal device is inserted [shaft 1132 may include a tissue modifying drive 1134 within a tissue modifying drive lumen 1140, and a guidewire 1136 within a guidewire lumen 1138. Tissue modifying drive 1134 may be configured to translate or rotate with respect to tissue modifying drive lumen 1140 |Fig.17a].

Re. Claim 12, Saadat discloses:
wherein the tubular body further comprises a suction device and or a distally mounted dilator to expand a field of view [Suction may be applied to enhance the capture of tissue in chamber 1442 and/or to remove tissue from chamber 1442 proximally through shaft 1432, |0190].

Re. Claim 13, This claim is interpreted and rejected for the same reason set forth in claim 3.

Re. Claim 14, Saadat discloses:
wherein the membrane has a thickness in a range from 100 microns to 2 millimeters, a length, and a width in a range of 1 to 6 millimeters [where the tissue modification device is used to modify tissue in a spine, blades 110 may operate along a length of target tissue of no more than 10 cm, and preferably no more than 6 cm, and even more preferably no more than 3 cm. | 0108].

Re. Claim 15. This claim is interpreted and rejected for the same reason set forth in claim 1.

Re. Claim 16, Saadat discloses:
wherein introducing the tubular body occurs under direct or fluoroscopic visualization [the tissue modifying members and/or the elongate body and/or one or more additional features intended for just such a purpose may be composed of a material readily identifiable via x-ray, fluoroscopic, magnetic resonance or ultrasound imaging techniques. |0108].

Re. Claim 17, Saadat discloses:
inserting a cutting tool through the tubular body [Tissue modification device 102 may similarly be inserted through a tubular body |0129].

Re. Claim 18, Saadat discloses:
removing at least a portion of tissue positioned in the epidural space from a spinal stenosis using at least one of manual removal or automated removal using an ultrasonic tool or a tool operating on the principle of the Archimedes screw [probes that may be manually bent to change their shapes, or probes with articulating tips, or probes with shape lock portions, and/or probes having grooves instead of cannulas may be used |0133].

Re. Claim 19, Saadat discloses:
wherein introducing the tubular body into the spinal region comprises percutaneously inserting the tubular body along a second contralateral oblique axis [One or more visualization devices may be used with open surgical access procedures as well as with percutaneous or other less invasive procedures. In another alternative embodiment (not shown), a tissue modification device may be placed in the patient directly, without any introduction devices.
|0136].

Re. Claim 20, Saadat discloses:
wherein inserting the tubular body occurs along axes with multiple superior and inferior orientations to compress the length of tissue in the spinal stenosis area and the bony edges of laminae in the spinal stenosis area [open surgical access may be through exposure down to a vertebral lamina, through ligamentum flavum without lamina removal, through ligamentum flavum with partial or complete lamina removal, through ligamentum flavum with or without lamina removal with partial or complete medial facet joint removal, through open exposure and out through skin laterally, through open exposure and back out through the open exposure, or through a lateral open exposure that accesses the neural foramen from the lateral side.  |0108, 0136].

Re. Claim 21, Saadat discloses:
inserting the membrane along a sacral hiatus approach [Inserted through bottom of the spine |Fig. 5A-B].

Re. Claim 22, Saadat discloses:
visualizing the epidural space with a detector and displaying an image [a CCD or CMOS chip located at the distal end of the device that has captured a visual image and converted it into an electronic signal to a display device located outside the patient| 0158].

Re. Claim 23, This claim is interpreted and rejected for the same reason set forth in claim 16.

Re. Claim 24, This claim is interpreted and rejected for the same reason set forth in claim 5.

Re. Claim 25,  This claim is interpreted and rejected for the same reason set forth in claim 16.

Re. Claim 26, This claim is interpreted and rejected for the same reason set forth in claim 7.

Re. Claim 27, This claim is interpreted and rejected for the same reason set forth in claim 8.

Re. Claim 28, This claim is interpreted and rejected for the same reason set forth in claim 1.

Re. Claim 29, This claim is interpreted and rejected for the same reason set forth in claim 23.

Re. Claim 30. This claim is interpreted and rejected for the same reason set forth in claim 18.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saadat in view of Bleich et al., [US Patent No.: 8,257,356 B2].
Re. Claim 6, Saadat does not distinctly disclose:
wherein the membrane comprises nitinol.
However in the same field of endeavor Bleich discloses:
wherein the membrane comprises nitinol [guidewires may comprise a solid wire, a braided wire, a core with an outer covering or the like, and may be made of any suitable material. For example, in one embodiment, a guidewire may be made of Nitinol | Col 21 Lines 33-37].
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have guidewires with the ability to remember or change shape.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371. The examiner can normally be reached Monday - Friday 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488